Citation Nr: 0419195	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-16 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected pension benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant, daughter, nephew and sister of the veteran


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to April 
1942 and from August 1945 to June 1946.  

This appeal arises from a January 2003 rating decision and 
administrative determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines which denied service connection for the cause of 
the veteran's death, entitlement to accrued benefits and 
eligibility for non-service connected death pension.  The 
appellant submitted her substantive appeal only as to the 
issues of service connection for the cause of the veteran's 
death and eligibility for non-service connected pension 
benefits.  38 C.F.R. § 20.200.  


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died on 
September [redacted], 1997.  The cause of death was listed as 
bronchiectasis.  

2.  During the veteran's lifetime service connection was not 
granted for any disability.  

3.  A service connected disability did not cause or 
contribute to the veteran's death.  

4.  The veteran's service has been verified by the service 
department as being with the Philippine Army from December 
1941 to April 1942, and from August 1945 to June 1946.  The 
veteran was detained as a Prisoner of War on April 9, 1942 
for a period of one day.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.312 (2003).  

2.  The veteran did not have recognized active military 
service for purposes of eligibility for VA non-service 
connected pension benefits.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent the claim, and expanded VA's duty to notify the 
claimant and their representative, if any, concerning certain 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West 2002)).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In August 2002 the appellant filed her claim for dependency 
and indemnity compensation.  The RO received her application 
for VA benefits in October 2002.  The RO responded in 
November 2002 and sent the appellant a letter informing her 
of the provisions of the VCAA, explaining what evidence was 
necessary to support her claim and offering to assist in 
obtaining evidence identified by the appellant.  The RO 
issued the initial rating decision denying the appellant's 
claim in January 2003.  

The claims folder contains the veteran's service records and 
verification of his service by the service department.  The 
appellant was informed of the evidence necessary to support 
her claim by the RO in the November 2002 letter, the January 
2003 letter and rating decision, the April 2003 statement of 
the case and the June 2003 supplemental statement of the 
case.  Those communications listed the evidence obtained and 
considered and explained what actions the appellant must take 
and how the RO could assist the appellant in obtaining 
evidence.  The appellant was provided an opportunity to 
present testimony and witnesses at a hearing at the RO in 
June 2003.  The appellant has not identified any additional 
relevant records.  No further actions to assist the appellant 
in developing her claims are required.  VA has satisfied its 
obligation to notify and assist the appellant in this case.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d)).  The RO took appropriate steps in adjudicating the 
appellant's claim for death pension and no other development 
is warranted because the law, and not the evidence, is 
dispositive.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless, non-prejudicial error.  See also, Valiao v. 
Principi, 17 Vet. App. 229 (2003); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  VCAA does not affect matters on 
appeal when the question is one limited to statutory 
interpretation (apparently this means purely legal 
questions).  See also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

If a veteran is a prisoner of war and as such was interned or 
detained for not less than 30 days, the following diseases 
(set out in 38 C.F.R. § 3.309(c)) shall be service connected 
if manifest to a degree of 10 percent or more at any time 
after discharge.  38 C.F.R. § 3.309(c)(2003).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including active 
tuberculosis, when they are manifested to a compensable 
degree within the three years of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1996); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.7, 3.40 
(2003).  Service in the Philippine Scouts (except that 
described in paragraph (b) of this section) is included for 
pension, compensation, dependency and indemnity compensation 
and burial allowance.  38 C.F.R. § 3.40(a)(2003).  

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945) is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments, during 
that period.  Commonwealth Army of the Philippines.  Service 
is included, for compensation, dependency and indemnity 
compensation and burial allowance.  38 C.F.R. 
§ 3.40(b),(c),(d) (2003).  

Service must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2003).  

Factual Background.  The Adjutant General's office responded 
to the RO's request for verification of the veteran's service 
in May 1958.  The veteran's service was set out as follows:

Beleaguered 		December 8, 1941 to 
April 8, 1942
Prisoner of War 	April 9, 1942 to 
April 9, 1942
No casualty status	April 10, 1942 to 
August 1, 1945
Regular Philippine Army August 2, 1945 to 
June 30, 1946

The veteran was not entitled to receive pay for the period 
from April 10, 1942 until August 1, 1945 as he was engaged in 
civilians pursuits and not engaged in military activities.  
He was determined to be in POW status on April 9, 1942.  He 
had no recognized guerrilla service.  

A Certificate from the San Lazaro Hospital dated in December 
1957 certified the veteran was treated for recurrent malaria 
and admitted to the hospital in July 1942.  

The veteran's Affidavit for Philippine Army Personnel reveals 
the veteran was sent to the hospital at Little Baquio for 
treatment of beriberi and malaria.  The veteran surrendered 
at the Little Baquio Hospital.  The veteran escaped from the 
group of surrendering soldiers on April 10, 1942 and earned a 
living by fishing.  

A Report of Physical Examination dated in June 1946 reveals 
the veteran's lungs were normal.  A report of a chest X-ray 
noted the veteran had a radiographically healthy chest.  

In June 1981 the veteran was confined to the hospital at Naga 
City for treatment of pulmonary tuberculosis.  

A February 1985 statement from Dr. J indicates the veteran 
was treated in 1953 for a chronic cough of one years 
duration.  

In November 1990 the veteran completed a Former POW Medical 
History form.  He listed his injuries as malaria, arthritis, 
dysentery and temporary blindness.  He wrote that he was in 
captivity for fifteen days.  He described his health at that 
time as suffering from asthma, pulmonary fibrosis and 
pulmonary tuberculosis.  

A VA chest x-ray in November 1990 revealed pulmonary 
infiltrates.  VA records from February 1991 include a TBB 
Review Report that concluded the veteran had pulmonary 
infiltrates from the upper lungs to the mid and basal 
portions of undetermined etiology and activity.  

The veteran's Certificate of Death indicates he died on 
September [redacted], 1997.  The cause of death was listed as 
bronchiectasis.  The Public Health Officer who signed the 
certificate had not attended the veteran.  There is no 
indication the veteran was hospitalized at the time of his 
death or that an autopsy was performed.  

In support of her claim the appellant submitted affidavits.  
She affirmed that the veteran was sick of bronchiectasis, 
malaria, ulcers, beriberi, malnutrition and rheumatism in her 
August 2002 affidavit.  The veteran's niece, M, also 
submitted an affidavit dated in December 2002 stating the 
veteran had pulmonary tuberculosis (PTB), asthma, 
avitaminosis, chronic obstructive pulmonary disease (COPD) 
and bronchiectasis which caused his death.  She stated he was 
treated in 1942, again at the Provincial Hospital and then by 
Dr. J for the same diseases he acquired during World War II.  
The veteran's sister stated the veteran had PTB, asthma, 
avitaminosis, COPD and bronchiectasis in her December 2002 
affidavit.  

In June 2003, the appellant submitted an affidavit from the 
veteran's daughter, B.  She stated that while she was growing 
up the veteran had PTB, asthma, avitaminosis, COPD and 
bronchiectasis.  

The veteran submitted a medical opinion from a physician, Dr. 
E in June 2003.  Dr. E wrote the following:

The patient was sick of Asthma and COPD, 
and was treated by a physician from the 
Bulacan, immediately after the war.  

Chronic Obstructive Lung Disease (COPD) 
is a disease wherein all parts of the 
respiratory system are involved causing 
difficulty of breathing.  Diseases such 
as COPD and Asthma are still reversible.  

As parts of the lung continue to have 
impaired function, especially if 
accompanied by factors such as chronicity 
old age, cigarette smoking, poor 
nutrition and lack of medication, it 
progresses to a condition, wherein it is 
no longer reversible and even the 
smallest part of the respiratory tree is 
affected.  This condition is called 
bronchiectasis.  

In my opinion, since the patient had 
service connected illnesses such as 
Asthma, and COPD, the cause of death is 
also service connected, because, 
bronchiectasis initially had its onset in 
COPD.  

A hearing was held at the RO before the Decision Review 
Officer in June 2003.  The appellant, her daughter, her 
nephew and the veteran's sister all appeared.  The appellant 
was represented at the hearing by an attorney L.  According 
to the June 2003 Special Power of Attorney, L represented the 
appellant only at the hearing.  The appellant testified the 
veteran was treated while in service for the same diseases, 
COPD, PTB, malaria and dysentery, which led to his death.  
She claims the medical records of that treatment are missing.  
(T-2,3).  The appellant stated the veteran was always 
coughing.  The appellant's daughter, nephew and the veteran's 
sister all stated the veteran was constantly coughing.  (T-
5).  



Analysis.  

Service Connection for the Cause of the Veteran's Death 

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  During the veteran's lifetime service connection was 
not in effect for any disability.  

The certificate of death reveals the veteran died of 
bronchiectasis.  No other disease process is listed as either 
the unlying or contributing cause of death.  There is no 
indication the veteran was hospitalized at the time of his 
death and no records of any treatment immediately preceding 
his death have been identified.  The last record of treatment 
is dated February 1991, more than six years before the 
veteran died in September 1997.  

The Board has reviewed the claims folder to determine if 
there is evidence which supports the grant of service 
connection for bronchiectasis.  The veteran's service records 
indicate the veteran was treated at a private hospital in 
1942 for malaria.  In December 1957, the hospital where the 
veteran was treated in 1942 stated the veteran was treated 
for malaria and pneumonia.  

As both pneumonia and bronchiectasis are disorders of the 
lungs, the Board considered whether it was necessary to 
request a medical opinion in this instance.  The regulations 
at 38 C.F.R. § 3.159 state VA must obtain a medical opinion 
when there is medical evidence of a diagnosed disability, the 
evidence establishes the veteran suffered a disease in 
service and the evidence indicates that the claimed disease 
may be associated with service.  Under these circumstances, 
there is no duty to seek a medical opinion with regard to the 
claim on appeal.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  In Wells, the regulations were interpreted as 
requiring the claimant to show some causal connection between 
the current disability and military service before VA was 
required to obtain a medical opinion.  In this case, there 
are no records from the veteran's hospitalization in 1942.  
The examination in June 1946 noted the veteran's lungs were 
normal and a chest X-ray did not reveal any disease process.  
And there are no post service records of treatment for 
pneumonia or malaria.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(ii)(2003).  Requesting a physician to render 
an opinion where there are no clinical records, fifty or more 
years afterwards would only be asking the physician to 
speculate as to any causal connection between pneumonia 
suffered in 1942 and bronchiectasis causing death more than 
fifty years afterwards.  There is no basis in the record for 
finding that the veteran's death was caused by the malaria or 
pneumonia he contracted in service or that they contributed 
to the veteran's death.  

In essence, the appellant and her relatives contend the 
veteran had symptoms such as coughing in service that were 
caused by COPD and PTB, which were not diagnosed until many 
years after his separation from the service.  The appellant 
is competent to report symptoms which are observable by a lay 
person.  38 C.F.R. § 3.159(a)(2)(2003).  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The first record of treatment for a chronic cough is found in 
a February 1985 statement from Dr. J who stated he treated 
the veteran in 1953 for a chronic cough, with chest pain, 
fever and weight loss.  Even if those clinical findings were 
related to the veteran's death, they occurred almost seven 
years after the veteran's separation from the service in June 
1946.  

In support of her assertion the appellant submitted the 
medical opinion from Dr. E.  The Board has carefully reviewed 
the June 2003 medical opinion and found it of little 
probative value.  First, the Board would have to accept that 
the bronchiectasis that caused the veteran's death was 
related to COPD and asthma.  The November 1990 VA chest X-ray 
and TBB Review Report found pulmonary infiltrates, but did 
not include a diagnosis of either COPD or asthma.  There is 
no indication in the statement that Dr. E treated the 
veteran, has reviewed any medical records of the veteran or 
had access to any clinical records which relate the 
underlying cause of the veteran's bronchiectasis to either 
asthma or COPD.  See Prejean v. West, 13 Vet. 444, 448-9 
(2000).  

In the second paragraph, Dr. E states the veteran was treated 
immediately after the war for asthma and COPD.  Whether the 
veteran was or was not treated immediately after service for 
asthma and COPD is outside the scope of Dr. E's personal 
knowledge.  Dr. E did not indicate the basis for that factual 
conclusion.  She did not refer to any records which 
demonstrated the veteran was treated immediately after 
service or provide a basis for the finding that COPD and 
asthma were diagnosed.  In Black v. Brown, 5 Vet. App. 177 
(1993) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") determined that medical evidence 
was inadequate where medical opinions were general 
conclusions based on history furnished by the appellant and 
based on unsupported clinical evidence.  The Board is not 
bound to accept the opinions of physicians many years after 
the veteran's separation from the service where the physician 
necessarily relied on history given by the appellant.  The 
opinion is no better than the facts alleged by the appellant.  
See Swann v. Brown, 5 Vet. App. 229 (1993).  An opinion based 
upon an inaccurate factual premise has no probative value.  
Hadsell v. Brown, 4 Vet. App. 208, 209 (1993).  

Even if the Board accepted the opinion of Dr. E, she stated 
the veteran was treated immediately after the war, not during 
his period of active service.  Only if the COPD or asthma 
were diseases for which presumptive service connection was 
provided by regulation would the treatment be relevant.  
Neither COPD nor asthma are diseases for which presumptive 
service connection is provided as set out in 38 C.F.R. 
§ 3.307, 3.309 (2003).  Or there would have to be evidence in 
service which when considered in conjunction with post 
service treatment and diagnosis indicated the diseases were 
incurred in service.  38 C.F.R. § 3.303(d).  In this 
instance, there is no basis for such a finding when there are 
no clinical records for review from 1942 and the service 
separation examination noted the veteran's lungs were normal 
and his chest X-rays did not reveal any disease process.  

In the last paragraph of her opinion, Dr. E states that the 
veteran had service connected illnesses such as asthma and 
COPD.  There is no basis in the record for finding either 
asthma or COPD was or should be a service connected 
disability.  For that reason Dr. E's conclusion that the 
veteran's death was caused by a service connected disability 
is not supported by the record and is based on a false 
factual premise.  

The appellant and her relatives also inferred the veteran had 
pulmonary tuberculosis which was incurred in service.  In the 
absence of clinical records, X-rays or laboratory studies 
which could form a basis for the diagnosis, there is no basis 
in the record for relating the veteran's diagnosis of 
pulmonary infiltrates in February 1991 VA records, to the 
first three post service years.  Pulmonary tuberculosis must 
be established by competent medical evidence and X-ray 
examination within three years of the veteran's service.  38 
C.F.R. §§ 3.307(a)(3), 3.371(a), 3.374(c).  The statements of 
the appellant that her husband had pulmonary tuberculosis 
which she infers was the cause of his cough in service does 
not constitute competent evidence establishing the existence 
of pulmonary tuberculosis during service or within the 
presumptive period.  See generally Tubianosa v. Derwinski, 
3 Vet. App. 181, 183-184 (1992).  

In the absence of competent medical evidence of a nexus 
between the pneumonia in 1942 and the veteran's death more 
than 50 years later from bronchiectasis, service connection 
for the cause of the veteran's death is not warranted.  The 
preponderance of the evidence is against the claim that a 
service connected disability caused, contributed to, or 
otherwise hastened the veteran's death.  




Basic Eligibility for Non-service Connected Pension

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38  U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2003).  

In order to qualify for VA benefits, a claimant must 
demonstrate that she or the veteran in whose name she seeks 
benefits had basic eligibility for the benefits claimed.  The 
laws and regulations restrict pension benefits to certain 
Philippine veterans.  38 U.S.C.A. § 107 (West 2002).  Pension 
benefits are provided by statute to regular Philippine Scouts 
who enlisted prior to October 6, 1945.  Veterans with service 
only in the Commonwealth Army of the Philippines or 
Guerrillas are not eligible for VA pension.  38 C.F.R. 
§§ 3.7, 3.40 (2003).  

In this case, the service department has verified the veteran 
had service with the regular Philippine Army.  38 C.F.R. 
§ 3.203 (2003).  The findings of the service department are 
binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  

The appellant has not presented any evidence which would 
support a conclusion the veteran had other verified service, 
which would be qualifying service for non-service connected 
pension benefits.  For that reason the appellant lacks legal 
entitlement to pension benefits.  

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claim 
for non-service connected pension benefits must be denied 
because it is without legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim of entitlement to basic eligibility for non-service 
connected VA pension benefits is denied.




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



